 

EXHIBIT 10.2

 

EYEGATE PHARMACEUTICALS, INC.
2014 EQUITY INCENTIVE PLAN



(as amended on July 10, 2018)

 

ARTICLE 1. INTRODUCTION.

 

The Board adopted the Plan to become effective immediately, although no Awards
may be granted prior to the Registration Date. The purpose of the Plan is to
promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Service Providers to focus on critical long-range
corporate objectives, (b) encouraging the attraction and retention of Service
Providers with exceptional qualifications and (c) linking Service Providers
directly to stockholder interests through increased stock ownership. The Plan
seeks to achieve this purpose by providing for Awards in the form of Options
(which may constitute ISOs or NSOs), SARs, Restricted Shares, Stock Units and
Performance Cash Awards.

 

ARTICLE 2. ADMINISTRATION.

 

2.1 General.  The Plan may be administered by the Board or one or more
Committees. Each Committee shall have the authority and be responsible for such
functions as have been assigned to it.

 

2.2 Section 162(m).  To the extent an Award is intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m), the
Plan will be administered by a Committee of two or more “outside directors”
within the meaning of Code Section 162(m).

 

2.3 Section 16.  To the extent desirable to qualify transactions hereunder as
exempt under Exchange Act Rule 16b-3, the transactions contemplated hereunder
will be approved by the entire Board or a Committee of two or more “non-employee
directors” within the meaning of Exchange Act Rule 16b-3.

 

2.4 Powers of Administrator.  Subject to the terms of the Plan, and in the case
of a Committee, subject to the specific duties delegated to the Committee, the
Administrator shall have the authority to (a) select the Service Providers who
are to receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) determine
whether and to what extent any Performance Goals have been attained, (d)
interpret the Plan and Awards granted under the Plan, (e) make, amend and
rescind rules relating to the Plan and Awards granted under the Plan, including
rules relating to sub-plans established for the purposes of satisfying
applicable foreign laws or for qualifying for favorable tax treatment under
applicable foreign laws, (f) impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by a
Participant of any Common Shares issued pursuant to an Award, including
restrictions under an insider trading policy and restrictions as to the use of a
specified brokerage firm for such resales, and (g) make all other decisions
relating to the operation of the Plan and Awards granted under the Plan.

 

2.5 Effect of Administrator’s Decisions.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

2.6 Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).

 

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

 

3.1 Basic Limitation.  Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed the sum of (a) 8,040,123
Common Shares, which includes (i) the 728,597 Common Shares originally reserved
and available for issuance under the Plan, plus (ii) 1,061,526 Common Shares
previously added through January 1, 2018 in accordance with the evergreen
provision of Section 3.2 of the Plan, plus (iii) an additional 250,000 Common
Shares reserved and available for issuance under the Plan in accordance with an
amendment dated as of June 21, 2017, plus (iv) an additional 6,000,000 Common
Shares reserved and available for issuance under the Plan in accordance with an
amendment dated as of July 10, 2018 and (b) the additional Common Shares
described in Articles 3.2 and 3.3. The number of Common Shares that are subject
to Stock Awards outstanding at any time under the Plan may not exceed the number
of Common Shares that then remain available for issuance under the Plan. The
numerical limitations in this Article 3.1 shall be subject to adjustment
pursuant to Article 9.

 

 1 

 

 

3.2 Annual Increase in Shares.  As of the first business day of each fiscal year
of the Company during the term of the Plan, commencing on the first day of the
Company’s 2016 fiscal year, the aggregate number of Common Shares that may be
issued under the Plan shall automatically increase by a number equal to the
least of (a) 4% of the total number of Common Shares outstanding on the last
calendar day of the prior fiscal year, (b) subject to adjustment under Article
9, 350,000 Common Shares, or (c) a number of Common Shares determined by the
Board.

 

3.3 Shares Returned to Reserve.  To the extent that Options, SARs or Stock Units
granted under this Plan are forfeited or expire for any other reason before
being exercised or settled in full, the Common Shares subject to such Options,
SARs or Stock Units shall again become available for issuance under the Plan. If
SARs are exercised, then only the number of Common Shares (if any) actually
issued to the Participant in settlement of such SARs shall reduce the number
available under Article 3.1 and the balance shall again become available for
issuance under the Plan. If Stock Units are settled, then only the number of
Common Shares (if any) actually issued to the Participant in settlement of such
Stock Units shall reduce the number available under Article 3.1 and the balance
shall again become available for issuance under the Plan. If Restricted Shares
or Common Shares issued upon the exercise of Options or otherwise under the Plan
are reacquired by the Company pursuant to a forfeiture provision, repurchase
right or for any other reason prior to the shares having become vested, then
such Common Shares shall again become available for issuance under the Plan.
Common Shares applied to pay the Exercise Price of Options or to satisfy tax
withholding obligations related to any Award shall again become available for
issuance under the Plan. To the extent that an Award is settled in cash rather
than Common Shares, the cash settlement shall not reduce the number of Shares
available for issuance under the Plan.

 

3.4 Awards Not Reducing Share Reserve in Article 3.1.  Any dividend equivalents
paid or credited under the Plan with respect to Stock Units shall not be applied
against the number of Common Shares that may be issued under the Plan, whether
or not such dividend equivalents are converted into Stock Units. In addition,
Common Shares subject to Substitute Awards granted by the Company shall not
reduce the number of Common Shares that may be issued under Article 3.1, nor
shall shares subject to Substitute Awards again be available for Awards under
the Plan in the event of any forfeiture, expiration or cash settlement of such
Substitute Awards.

 

3.5 Code Section 162(m) and 422 Limits.  Subject to adjustment in accordance
with Article 9:

 

(a) The aggregate number of Common Shares subject to Options and SARs that may
be granted under this Plan during any fiscal year to any one Participant shall
not exceed 1,000,000, except that the Company may grant to a new Employee in the
fiscal year in which his or her Service as an Employee first commences Options
and/or SARs that cover (in the aggregate) up to an additional 1,000,000 Common
Shares;

 

(b) The aggregate number of Common Shares subject to Restricted Share awards and
Stock Units that may be granted under this Plan during any fiscal year to any
one Participant shall not exceed 1,000,000, except that the Company may grant to
a new Employee in the fiscal year in which his or her Service as an Employee
first commences Restricted Share awards and Stock Units that cover (in the
aggregate) up to an additional 1,000,000 Common Shares;

 

(c) No Participant shall be paid more than $6 million in cash in any fiscal year
pursuant to Performance Cash Awards granted under the Plan; and

 

(d) No more than 8,040,123 Common Shares plus the additional Common Shares
described in Article 3.2 may be issued under the Plan upon the exercise of ISOs.

 

 2 

 

 

ARTICLE 4. ELIGIBILITY.

 

4.1 Incentive Stock Options.  Only Employees who are common-law employees of the
Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs. In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the additional
requirements set forth in Code Section 422(c)(5) are satisfied.

 

4.2 Other Awards.  Awards other than ISOs may only be granted to Service
Providers.

 

ARTICLE 5. OPTIONS.

 

5.1 Stock Option Agreement.  Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is intended to be an ISO or an NSO.
The provisions of the various Stock Option Agreements entered into under the
Plan need not be identical.

 

5.2 Number of Shares.  Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option, which number shall adjust in accordance
with Article 9.

 

5.3 Exercise Price.  Each Stock Option Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value of a Common
Share on the date of grant. The preceding sentence shall not apply to an Option
that is a Substitute Award granted in a manner that would satisfy the
requirements of Code Section 409A and, if applicable, Code Section 424(a).

 

5.4 Exercisability and Term.  Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become vested and/or
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that, except to the extent necessary to comply with applicable
foreign law, the term of an Option shall in no event exceed 10 years from the
date of grant. A Stock Option Agreement may provide for accelerated vesting
and/or exercisability upon certain specified events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service.

 

5.5 Death of Optionee.  After an Optionee’s death, any vested and exercisable
Options held by such Optionee may be exercised by his or her beneficiary or
beneficiaries. Each Optionee may designate one or more beneficiaries for this
purpose by filing the prescribed form with the Company. A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Optionee’s death. If no beneficiary was designated or if no
designated beneficiary survives the Optionee, then any vested and exercisable
Options held by the Optionee may be exercised by his or her estate.

 

5.6 Modification or Assumption of Options.  Within the limitations of the Plan,
the Administrator may modify, reprice, extend or assume outstanding options or
may accept the cancellation of outstanding options (whether granted by the
Company or by another issuer) in return for the grant of new Options for the
same or a different number of shares and at the same or a different exercise
price or in return for the grant of a different type of Award. The foregoing
notwithstanding, no modification of an Option shall, without the consent of the
Optionee, impair his or her rights or obligations under such Option.

 

5.7 Buyout Provisions.  The Administrator may at any time (a) offer to buy out
for a payment in cash or cash equivalents an Option previously granted or (b)
authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Administrator shall establish.

 

 3 

 

 

5.8 Payment for Option Shares.  The entire Exercise Price of Common Shares
issued upon exercise of Options shall be payable in cash or cash equivalents at
the time when such Common Shares are purchased. In addition, the Administrator
may, in its sole discretion and to the extent permitted by applicable law,
accept payment of all or a portion of the Exercise Price through any one or a
combination of the following forms or methods:

 

(a) Subject to any conditions or limitations established by the Administrator,
by surrendering, or attesting to the ownership of, Common Shares that are
already owned by the Optionee with a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Common Shares as to which such
Option will be exercised;

 

(b) By delivering (on a form prescribed by the Company) an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Common
Shares being purchased under the Plan and to deliver all or part of the sales
proceeds to the Company;

 

(c) Subject to such conditions and requirements as the Administrator may impose
from time to time, through a net exercise procedure;

 

(d) By delivering a full-recourse promissory note, on such terms approved by the
Administrator; or

 

(e) Through any other form or method consistent with applicable laws,
regulations and rules.

 

ARTICLE 6. STOCK APPRECIATION RIGHTS.

 

6.1 SAR Agreement.  Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

 

6.2 Number of Shares.  Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains, which number shall adjust in accordance with
Article 9.

 

6.3 Exercise Price.  Each SAR Agreement shall specify the Exercise Price, which
shall in no event be less than 100% of the Fair Market Value of a Common Share
on the date of grant. The preceding sentence shall not apply to a SAR that is a
Substitute Award granted in a manner that would satisfy the requirements of Code
Section 409A.

 

6.4 Exercisability and Term.  Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become vested and exercisable. The SAR
Agreement shall also specify the term of the SAR; provided that except to the
extent necessary to comply with applicable foreign law, the term of a SAR shall
not exceed 10 years from the date of grant. A SAR Agreement may provide for
accelerated vesting and exercisability upon certain specified events and may
provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s Service.

 

6.5 Exercise of SARs.  Upon exercise of a SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) Common Shares, (b) cash or (c) a combination of Common Shares
and cash, as the Administrator shall determine. The amount of cash and/or the
Fair Market Value of Common Shares received upon exercise of SARs shall, in the
aggregate, not exceed the amount by which the Fair Market Value (on the date of
surrender) of the Common Shares subject to the SARs exceeds the Exercise Price.
If, on the date when a SAR expires, the Exercise Price is less than the Fair
Market Value on such date but any portion of such SAR has not been exercised or
surrendered, then such SAR shall automatically be deemed to be exercised as of
such date with respect to such portion. A SAR Agreement may also provide for an
automatic exercise of the SAR on an earlier date.

 

6.6 Death of Optionee.  After an Optionee’s death, any vested and exercisable
SARs held by such Optionee may be exercised by his or her beneficiary or
beneficiaries. Each Optionee may designate one or more beneficiaries for this
purpose by filing the prescribed form with the Company. A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Optionee’s death. If no beneficiary was designated or if no
designated beneficiary survives the Optionee, then any vested and exercisable
SARs held by the Optionee at the time of his or her death may be exercised by
his or her estate.

 

 4 

 

 

6.7 Modification or Assumption of SARs.  Within the limitations of the Plan, the
Administrator may modify, reprice, extend or assume outstanding SARs or may
accept the cancellation of outstanding SARs (whether granted by the Company or
by another issuer) in return for the grant of new SARs for the same or a
different number of shares and at the same or a different exercise price or in
return for the grant of a different type of Award. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, impair his or her rights or obligations under such SAR.

 

ARTICLE 7. RESTRICTED SHARES.

 

7.1 Restricted Stock Agreement.  Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

 

7.2 Payment for Awards.  Restricted Shares may be sold or awarded under the Plan
for such consideration as the Administrator may determine, including (without
limitation) cash, cash equivalents, property, cancellation of other equity
awards, full-recourse promissory notes, past services and future services, and
such other methods of payment as are permitted by applicable law.

 

7.3 Vesting Conditions.  Each Award of Restricted Shares may or may not be
subject to vesting and/or other conditions as the Administrator may determine.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Restricted Stock Agreement. Such conditions, at the
Administrator’s discretion, may include one or more Performance Goals. A
Restricted Stock Agreement may provide for accelerated vesting upon certain
specified events.

 

7.4 Voting and Dividend Rights.  The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders, unless the Administrator otherwise provides. A Restricted
Stock Agreement, however, may require that any cash dividends paid on Restricted
Shares (a) be accumulated and paid when such Restricted Shares vest, or (b) be
invested in additional Restricted Shares. Such additional Restricted Shares
shall be subject to the same conditions and restrictions as the shares subject
to the Stock Award with respect to which the dividends were paid. In addition,
unless the Administrator provides otherwise, if any dividends or other
distributions are paid in Common Shares, such Common Shares shall be subject to
the same restrictions on transferability and forfeitability as the Restricted
Shares with respect to which they were paid.

 

ARTICLE 8. STOCK UNITS.

 

8.1 Stock Unit Agreement.  Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical.

 

8.2 Payment for Awards.  To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

 

8.3 Vesting Conditions.  Each Award of Stock Units may or may not be subject to
vesting, as determined by the Administrator. Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Stock Unit
Agreement. Such conditions, at the Administrator’s discretion, may include one
or more Performance Goals. A Stock Unit Agreement may provide for accelerated
vesting upon certain specified events.

 

8.4 Voting and Dividend Rights.  The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, Stock Units awarded under the Plan
may, at the Administrator’s discretion, provide for a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Common Share while the Stock Unit is
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Common Shares, or in a combination of both. Prior to distribution, any
dividend equivalents shall be subject to the same conditions and restrictions as
the Stock Units to which they attach.

 

 5 

 

 

8.5 Form and Time of Settlement of Stock Units.  Settlement of vested Stock
Units may be made in the form of (a) cash, (b) Common Shares or (c) any
combination of both, as determined by the Administrator. The actual number of
Stock Units eligible for settlement may be larger or smaller than the number
included in the original Award, based on predetermined performance factors,
including Performance Goals. Methods of converting Stock Units into cash may
include (without limitation) a method based on the average Fair Market Value of
Common Shares over a series of trading days. Vested Stock Units shall be settled
in such manner and at such time(s) as specified in the Stock Unit Agreement.
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Article 9.

 

8.6 Death of Recipient.  Any Stock Units that become payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of Stock Units under the Plan may designate one or
more beneficiaries for this purpose by filing the prescribed form with the
Company. A beneficiary designation may be changed by filing the prescribed form
with the Company at any time before the Award recipient’s death. If no
beneficiary was designated or if no designated beneficiary survives the Award
recipient, then any Stock Units that become payable after the recipient’s death
shall be distributed to the recipient’s estate.

 

8.7 Modification or Assumption of Stock Units.  Within the limitations of the
Plan, the Administrator may modify or assume outstanding stock units or may
accept the cancellation of outstanding stock units (whether granted by the
Company or by another issuer) in return for the grant of new Stock Units for the
same or a different number of shares or in return for the grant of a different
type of Award. The foregoing notwithstanding, no modification of a Stock Unit
shall, without the consent of the Participant, impair his or her rights or
obligations under such Stock Unit.

 

8.8 Creditors’ Rights.  A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

 

ARTICLE 9. ADJUSTMENTS; DISSOLUTIONS AND LIQUIDATIONS; CORPORATE TRANSACTIONS.

 

9.1 Adjustments.  In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding proportionate
adjustments shall automatically be made in each of the following:

 

(a) The number and kind of shares available for issuance under Article 3,
including the numerical share limits in Articles 3.1, 3.2 and 3.5;

 

(b) The number and kind of shares covered by each outstanding Option, SAR and
Stock Unit; and

 

(c) The Exercise Price applicable to each outstanding Option and SAR, and the
repurchase price, if any, applicable to Restricted Shares.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Administrator shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Any adjustment in the number of and
kind of shares subject to an Award under this Article 9.1 shall be rounded down
to the nearest whole share, although the Administrator in its sole discretion
may make a cash payment in lieu of a fractional share. Except as provided in
this Article 9, a Participant shall have no rights by reason of any issuance by
the Company of stock of any class or securities convertible into stock of any
class, any subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend or any other increase or decrease in the number of
shares of stock of any class.

 

 6 

 

 

9.2 Dissolution or Liquidation.  To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

9.3 Corporate Transactions.  In the event that the Company is a party to a
merger, consolidation, or a Change in Control (other than one described in
Article 14.6(d)), all Common Shares acquired under the Plan and all Awards
outstanding on the effective date of the transaction shall be treated in the
manner described in the definitive transaction agreement (or, in the event the
transaction does not entail a definitive agreement to which the Company is
party, in the manner determined by the Administrator, with such determination
having final and binding effect on all parties), which agreement or
determination need not treat all Awards (or portions thereof) in an identical
manner. Unless an Award Agreement provides otherwise, the treatment specified in
the transaction agreement or by the Administrator shall include (without
limitation) one or more of the following with respect to each outstanding Award:

 

(a) The continuation of such outstanding Awards by the Company (if the Company
is the surviving entity);

 

(b) The assumption of such outstanding Awards by the surviving entity or its
parent, provided that the assumption of an Option or a SAR shall comply with
applicable tax requirements;

 

(c) The substitution by the surviving entity or its parent of an equivalent
award for outstanding Awards (including, but not limited to, an award to acquire
the same consideration paid to the holders of Common Shares in the transaction),
provided that the substitution of an Option or a SAR shall comply with
applicable tax requirements;

 

(d) The cancellation of outstanding Options and SARs without payment of any
consideration. The Optionees shall be able to exercise such Options and SARs (to
the extent the Options and SARs are vested or become vested as of the effective
date of the transaction) during a period of not less than five full business
days preceding the closing date of the transaction, unless (i) a shorter period
is required to permit a timely closing of the transaction and (ii) such shorter
period still offers the Optionees a reasonable opportunity to exercise such
Options and SARs. Any exercise of such Options and SARs during such period may
be contingent on the closing of the transaction;

 

(e) Full exercisability of outstanding Options and SARs and full vesting of the
Common Shares subject to Options and SARs, followed by cancellation of such
Options and SARs. The full exercisability of such Options and SARs and full
vesting of such Common Shares may be contingent on the closing of the
transaction. The Optionees shall be able to exercise such Options and SARs
during a period of not less than five full business days preceding the closing
date of such merger or consolidation, unless (i) a shorter period is required to
permit a timely closing of such merger or consolidation and (ii) such shorter
period still offers the Optionees a reasonable opportunity to exercise such
Options and SARs. Any exercise of such Options and SARs during such period may
be contingent on the closing of such merger or consolidation;

 

(f) The cancellation of the Options and SARs and a payment to the Optionee with
respect to each Share subject to the portion of the Award that is vested as of
the transaction date equal to the excess of (A) the value, as determined by the
Administrator in its absolute discretion, of the property (including cash)
received by the holder of a Common Share as a result of the transaction, over
(B) the per-share Exercise Price of the Option or SAR (such excess, the
“Spread”). Such payment shall be made in the form of cash, cash equivalents, or
securities of the surviving entity or its parent having a value equal to the
Spread. In addition, any escrow, holdback, earn-out or similar provisions in the
transaction agreement may apply to such payment to the same extent and in the
same manner as such provisions apply to the holders of Common Shares, but only
to the extent the application of such provisions does not adversely affect the
status of the Option or SAR as exempt from Code Section 409A. If the Spread
applicable to an Option or SAR is zero or a negative number, then the Option or
SAR may be cancelled without making a payment to the Optionee;

 

 7 

 

 

(g) The cancellation of outstanding Stock Units and a payment to the holder
thereof with respect to each Common Share subject to the Stock Unit (whether or
not such Stock Unit is then vested) equal to the value, as determined by the
Administrator in its absolute discretion, of the property (including cash)
received by the holder of a Common Share as a result of the transaction (the
“Transaction Value”). Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving entity or its parent having a value
equal to the Transaction Value. In addition, such payment may be subject to
vesting based on the Participant’s continuing Service, provided that the vesting
schedule shall not be less favorable to the Participant than the schedule under
which such Stock Units would have vested, and if required under applicable tax
rules, such payment may be deferred until the settlement date specified in the
Stock Unit Agreement. In addition, any escrow, holdback, earn-out or similar
provisions in the transaction agreement may apply to such payment to the same
extent and in the same manner as such provisions apply to the holders of Common
Shares. In the event that a Stock Unit is subject to Code Section 409A, the
payment described in this clause (g) shall be made on the settlement date
specified in the applicable Stock Unit Agreement, provided that settlement may
be accelerated in accordance with Treasury Regulation Section 1.409A-3(j)(4); or

 

(h) The assignment of any reacquisition or repurchase rights held by the Company
in respect of an Award of Restricted Shares to the surviving entity or its
parent, with corresponding proportionate adjustments made to the price per share
to be paid upon exercise of any such reacquisition or repurchase rights.

 

For avoidance of doubt, the Administrator shall have the discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to provide for the acceleration of vesting upon the occurrence of a
Change in Control, whether or not the Award is to be assumed or replaced in the
transaction, or in connection with a termination of the Participant’s Service
following a transaction.

 

Any action taken under this Article 9.3 shall either preserve an Award’s status
as exempt from Code Section 409A or comply with Code Section 409A.

 

ARTICLE 10. OTHER AWARDS.

 

10.1 Performance Cash Awards.  A Performance Cash Award is a cash award that may
be granted subject to the attainment of specified Performance Goals during a
Performance Period. A Performance Cash Award may also require the completion of
a specified period of continuous Service. The length of the Performance Period,
the Performance Goals to be attained during the Performance Period, and the
degree to which the Performance Goals have been attained shall be determined
conclusively by the Administrator. Each Performance Cash Award shall be set
forth in a written agreement or in a resolution duly adopted by the
Administrator which shall contain provisions determined by the Administrator and
not inconsistent with the Plan. The terms of various Performance Cash Awards
need not be identical.

 

10.2 Awards Under Other Plans.  The Company may grant awards under other plans
or programs. Such awards may be settled in the form of Common Shares issued
under this Plan. Such Common Shares shall be treated for all purposes under the
Plan like Common Shares issued in settlement of Stock Units and shall, when
issued, reduce the number of Common Shares available under Article 3.

 

ARTICLE 11. LIMITATION ON RIGHTS.

 

11.1 Retention Rights.  Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain a Service Provider. The
Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate the Service of any Service Provider at any time, with or without
cause, subject to applicable laws, the Company’s Restated Certificate of
Incorporation and Amended and Restated Bylaws and a written employment agreement
(if any).

 

11.2 Stockholders’ Rights.  Except as set forth in Article 7.4 or 8.4 above, a
Participant shall have no dividend rights, voting rights or other rights as a
stockholder with respect to any Common Shares covered by his or her Award prior
to the time when a stock certificate for such Common Shares is issued or, if
applicable, the time when he or she becomes entitled to receive such Common
Shares by filing any required notice of exercise and paying any required
Exercise Price. No adjustment shall be made for cash dividends or other rights
for which the record date is prior to such time, except as expressly provided in
the Plan.

 

11.3 Regulatory Requirements.  Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing. The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed necessary by the Company’s counsel to be necessary to the
lawful issuance and sale of any Common Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Common
Shares as to which such requisite authority will not have been obtained.

 

 8 

 

 

11.4 Transferability of Awards.  The Administrator may, in its sole discretion,
permit transfer of an Award in a manner consistent with applicable law. Unless
otherwise determined by the Administrator, Awards shall be transferable by a
Participant only by (a) beneficiary designation, (b) a will or (c) the laws of
descent and distribution. An ISO may only be transferred by will or by the laws
of descent and distribution and may be exercised during the lifetime of the
Optionee only by the Optionee or by the Optionee’s guardian or legal
representative.

 

11.5 Other Conditions and Restrictions on Common Shares.  Any Common Shares
issued under the Plan shall be subject to such forfeiture conditions, rights of
repurchase, rights of first refusal, other transfer restrictions and such other
terms and conditions as the Administrator may determine. Such conditions and
restrictions shall be set forth in the applicable Award Agreement and shall
apply in addition to any restrictions that may apply to holders of Common Shares
generally. In addition, Common Shares issued under the Plan shall be subject to
such conditions and restrictions imposed either by applicable law or by Company
policy, as adopted from time to time, designed to ensure compliance with
applicable law or laws with which the Company determines in its sole discretion
to comply including in order to maintain any statutory, regulatory or tax
advantage.

 

ARTICLE 12. TAXES.

 

12.1 General.  As a condition to an Award under the Plan, a Participant or his
or her successor shall make arrangements satisfactory to the Company for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that arise in connection with any Award granted under the Plan. The Company
shall not be required to issue any Common Shares or make any cash payment under
the Plan until such obligations are satisfied.

 

12.2 Share Withholding.  To the extent that applicable law subjects a
Participant to tax withholding obligations, the Administrator may permit such
Participant to satisfy all or part of such obligations by having the Company
withhold all or a portion of any Common Shares that otherwise would be issued to
him or her or by surrendering all or a portion of any Common Shares that he or
she previously acquired. Such Common Shares shall be valued at their Fair Market
Value on the date when they are withheld or surrendered. Any payment of taxes by
assigning Common Shares to the Company may be subject to restrictions including
any restrictions required by SEC, accounting or other rules.

 

12.3 Section 162(m) Matters.  The Administrator, in its sole discretion, may
determine whether an Award is intended to qualify as “performance-based
compensation” within the meaning of Code Section 162(m). The Administrator may
grant Awards that are based on Performance Goals but that are not intended to
qualify as performance-based compensation. With respect to any Award that is
intended to qualify as performance-based compensation, the Administrator shall
designate the Performance Goal(s) applicable to, and the formula for calculating
the amount payable under, an Award within 90 days following commencement of the
applicable Performance Period (or such earlier time as may be required under
Code Section 162(m)), and in any event at a time when achievement of the
applicable Performance Goal(s) remains substantially uncertain. Prior to the
payment of any Award that is intended to constitute performance-based
compensation, the Administrator shall certify in writing whether and the extent
to which the Performance Goal(s) were achieved for such Performance Period. The
Administrator shall have the right to reduce or eliminate (but not to increase)
the amount payable under an Award that is intended to constitute
performance-based compensation.

 

12.4 Section 409A Matters.  Except as otherwise expressly set forth in an Award
Agreement, it is intended that Awards granted under the Plan either be exempt
from, or comply with, the requirements of Code Section 409A. To the extent an
Award is subject to Code Section 409A (a “409A Award”), the terms of the Plan,
the Award and any written agreement governing the Award shall be interpreted to
comply with the requirements of Code Section 409A so that the Award is not
subject to additional tax or interest under Code Section 409A, unless the
Administrator expressly provides otherwise. A 409A Award shall be subject to
such additional rules and requirements as specified by the Administrator from
time to time in order for it to comply with the requirements of Code Section
409A. In this regard, if any amount under a 409A Award is payable upon a
“separation from service” to an individual who is considered a “specified
employee” (as each term is defined under Code Section 409A), then no such
payment shall be made prior to the date that is the earlier of (i) six months
and one day after the Participant’s separation from service or (ii) the
Participant’s death, but only to the extent such delay is necessary to prevent
such payment from being subject to Code Section 409A(a)(1).

 

 9 

 

 

12.5 Limitation on Liability.  Neither the Company nor any person serving as
Administrator shall have any liability to a Participant in the event an Award
held by the Participant fails to achieve its intended characterization under
applicable tax law.

 

ARTICLE 13. FUTURE OF THE PLAN.

 

13.1 Term of the Plan.  The Plan, as set forth herein, shall become effective on
the Registration Date. The Plan shall remain in effect until the earlier of (a)
the date when the Plan is terminated under Article 13.2 or (b) the 10th
anniversary of the date when the Board adopted the Plan.

 

13.2 Amendment or Termination.  The Board may, at any time and for any reason,
amend or terminate the Plan. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

 

13.3 Stockholder Approval.  An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules.

 

ARTICLE 14. DEFINITIONS.

 

“Administrator” means the Board or any Committee administering the Plan in
accordance with Article 2.

 

“Affiliate” means any entity other than a Subsidiary, if the Company and/or one
or more Subsidiaries own not less than 50% of such entity.

 

“Award” means any award granted under the Plan, including as an Option, a SAR, a
Restricted Share, a Stock Unit or a Performance Cash Award.

 

“Award Agreement” means a Stock Option Agreement, an SAR Agreement, a Restricted
Stock Agreement, a Stock Unit Agreement or such other agreement evidencing an
Award granted under the Plan.

 

“Board” means the Company’s Board of Directors, as constituted from time to
time.

 

“Change in Control” means:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then-outstanding voting securities;

 

(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

(c) The consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

 

(d) Individuals who are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board over a
period of 12 months; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of this Plan, be considered as a member of the
Incumbent Board.

 

 10 

 

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. In addition, if a
Change in Control constitutes a payment event with respect to any Award which
provides for a deferral of compensation and is subject to Code Section 409A,
then notwithstanding anything to the contrary in the Plan or applicable Award
Agreement the transaction with respect to such Award must also constitute a
“change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Code Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means a committee of one or more members of the Board, or of other
individuals satisfying applicable laws, appointed by the Board to administer the
Plan.

 

“Common Share” means one share of the common stock of the Company.

 

“Company” means Eyegate Pharmaceuticals, Inc., a Delaware corporation.

 

“Consultant” means a consultant or adviser who provides bona fide services to
the Company, a Parent, a Subsidiary or an Affiliate as an independent contractor
and who qualifies as a consultant or advisor under Instruction A.1.(a)(1) of
Form S-8 under the Securities Act of 1933, as amended.

 

“Employee” means a common-law employee of the Company, a Parent, a Subsidiary or
an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, means
an amount, as specified in the applicable SAR Agreement, which is subtracted
from the Fair Market Value of one Common Share in determining the amount payable
upon exercise of such SAR.

 

“Fair Market Value” means the closing price of a Common Share on any established
stock exchange or a national market system on the applicable date or, if the
applicable date is not a trading day, on the last trading day prior to the
applicable date, as reported in a source that the Administrator deems reliable.
If Common Shares are no longer traded on an established stock exchange or a
national market system, the Fair Market Value shall be determined by the
Administrator in good faith on such basis as it deems appropriate. The
Administrator’s determination shall be conclusive and binding on all persons.

 

“ISO” means an incentive stock option described in Code Section 422(b).

 

“NSO” means a stock option not described in Code Sections 422 or 423.

 

“Option” means an ISO or NSO granted under the Plan and entitling the holder to
purchase Common Shares.

 

“Optionee” means an individual or estate holding an Option or SAR.

 

“Outside Director” means a member of the Board who is not an Employee.

 

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 

“Participant” means an individual or estate holding an Award.

 

 11 

 

 

“Performance Cash Award” means an award of cash granted under Article 10.1 of
the Plan.

 

“Performance Goal” means a goal established by the Administrator for the
applicable Performance Period based on one or more of the performance criteria
set forth in Appendix A. Depending on the performance criteria used, a
Performance Goal may be expressed in terms of overall Company performance or the
performance of a business unit, division, Subsidiary, Affiliate or an
individual. A Performance Goal may be measured either in absolute terms or
relative to the performance of one or more comparable companies or one or more
relevant indices. The Administrator may adjust the results under any performance
criterion to exclude any of the following events that occurs during a
Performance Period: (a) asset write-downs, (b) litigation, claims, judgments or
settlements, (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results, (d) accruals for
reorganization and restructuring programs, (e) extraordinary, unusual or
non-recurring items, (f) exchange rate effects for non-U.S. dollar denominated
net sales and operating earnings, or (g) statutory adjustments to corporate tax
rates; provided, however, that if an Award is intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m), such
adjustment(s) shall only be made to the extent consistent with Code Section
162(m).

 

“Performance Period” means a period of time selected by the Administrator over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to a Performance Cash Award or an
Award of Restricted Shares or Stock Units that vests based on the achievement of
Performance Goals. Performance Periods may be of varying and overlapping
duration, at the discretion of the Administrator.

 

“Plan” means this Eyegate Pharmaceuticals, Inc. 2014 Equity Incentive Plan, as
amended from time to time.

 

“Registration Date” means February 2, 2015, the effective date of the initial
registration statement filed by the Company with the Securities and Exchange
Commission pursuant to Form S-1.

 

“Restricted Share” means a Common Share awarded under the Plan.

 

“Restricted Stock Agreement” means the agreement between the Company and the
recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

 

“SAR” means a stock appreciation right granted under the Plan.

 

“SAR Agreement” means the agreement between the Company and an Optionee that
contains the terms, conditions and restrictions pertaining to his or her SAR.

 

“Service” means service as an Employee, Outside Director or Consultant.

 

“Service Provider” means any individual who is an Employee, Outside Director or
Consultant.

 

“Stock Award” means any award of an Option, a SAR, a Restricted Share or a Stock
Unit under the Plan.

 

“Stock Option Agreement” means the agreement between the Company and an Optionee
that contains the terms, conditions and restrictions pertaining to his or her
Option.

 

“Stock Unit” means a bookkeeping entry representing the equivalent of one Common
Share, as awarded under the Plan.

 

“Stock Unit Agreement” means the agreement between the Company and the recipient
of a Stock Unit that contains the terms, conditions and restrictions pertaining
to such Stock Unit.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

“Substitute Awards” means Awards or Common Shares issued by the Company in
assumption of, or substitution or exchange for, Awards previously granted, or
the right or obligation to make future awards, in each case by a corporation
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines to the extent permitted by NASDAQ Marketplace Rule 5635 or
any successor thereto.

 

 12 

 

 



APPENDIX A



PERFORMANCE CRITERIA

 

The Administrator may establish Performance Goals derived from one or more of
the following criteria when it makes Awards of Restricted Shares or Stock Units
that vest entirely or in part on the basis of performance or when it makes
Performance Cash Awards:

 

•  Earnings (before or after taxes)   •  Sales or revenue (using a measure
thereof that complies with Section 162(m)) •  Earnings per share   •  Expense or
cost reduction •  Earnings before interest, taxes and depreciation   •  Working
capital •  Earnings before interest, taxes, depreciation and amortization  
•  Economic value added (or an equivalent metric) •  Total stockholder return  
•  Market share •  Return on equity or average stockholders’ equity   •  Cash
measures including cash flow and cash balance •  Return on assets, investment or
capital employed   •  Operating cash flow •  Operating income   •  Cash flow per
share •  Gross margin   •  Share price •  Operating margin   •  Debt reduction
•  Net oprating income   •  Customer satisfaction •  Net operating income after
tax   •  Stockholders’ equity •  Return on operating revenue   •  Contract
awards or backlog •  Objective corporate or individual strategic goals  
•  Objective individual performance goals

 

  • To the extent that an Award is not intended to comply with Code Section
162(m), other measures of performance selected by the Administrator

 

 13 

